Confidential Treatment Requested

Omitted Portions Marked with [ * ] and Filed Separately with the SEC

 

Exhibit 10.34

 

October 15, 2004

 

Arrow Electronics, Inc.

25 Hub Drive

Melville, New York 11747-3509

 

  Re: Inventory Advances Arrangement Letter Agreement Pursuant to Distribution
Agreement, Dated February 18, 1999, As Amended, Between Altera Corporation
(“Altera”) and Arrow Electronics, Inc. (“Distributor”)

 

As you are a franchised distributor of Altera, you currently sell Altera
Products pursuant to the referenced Distribution Agreement. You have recently
requested financial assistance to offset the carrying cost of the book cost
value of the Products purchased from Altera and held in your inventory.

 

We are not prepared to change any of the terms or conditions of our Distribution
Agreement with you in response to these circumstances or by virtue of this
letter agreement. The Distribution Agreement between us shall remain in effect
in accordance with its terms, as mutually agreed in writing from time to time,
without regard to the Advances we are prepared to extend under this letter
agreement but with certain additional rights as expressly granted to Altera
herein.

 

In response to your request, Altera is prepared to make certain non-interest
bearing cash advances (“Advances”) to you, subject to the terms and conditions
as provided below. We are not committed to extend any particular amount of
Advances or for any particular duration. In any case, we will only consider
extending Advances upon the following terms and conditions:

 

1. Prerequisites to Receiving Advances. Prior to Altera making any Advances
under this letter agreement, the following prerequisites must be met in all
instances:

 

1.1. Financial Obligations. All amounts due and payable to Altera under the
Distribution Agreement and this letter agreement must be current, including, but
is not limited to, receivable payments maintained pursuant to the Distribution
Agreement, all Distributor Pricing Authorizations (DPAs) claims must be
submitted within [ * ] of date of resale and submission of all requests for
credit notes from Altera within [ * ].

 

2. Calculation of the Initial Advance. Upon Altera’s satisfaction that the
requirements of Section 1 have been achieved, Altera may provide Advances to
Distributor under the following terms and conditions:

 

2.1. Altera may provide an initial Advance (“Initial Advance”) calculated as
follows: (a) The amount of Distributor’s ending inventory balance of Products
(as reported as of October 1, 2004 (“Initial Inventory Balance”), multiplied by
(b) the DPA percentage during the third (3rd) fiscal quarter of 2004, [ * ]. The
Initial Inventory Balance and the Subsequent Inventory Balance (as defined
below) will be calculated using the book cost of standard Products in
Distributor’s inventory and excludes Products that are defective, scrap or to
which Distributor does not have title and possession, custody or control.



--------------------------------------------------------------------------------

Confidential Treatment Requested

Omitted Portions Marked with [ * ] and Filed Separately with the SEC

 

2.2. Altera may submit a detailed Initial Advance calculation, within ten (10)
days after mutual execution of this letter agreement, to Distributor for review
and acceptance by Distributor within 7 days. Upon receipt of written acceptance,
Altera may issue a wire transfer for the Initial Advance to Distributor within 7
days. Altera’s calculation of the Initial Advance and “Advance Adjustment
Payments” (as defined below) will be final absent manifest error which
Distributor can provide reasonable validation.

 

3. Advance Adjustment Payments.

 

3.1. At the end of each fiscal calendar quarter after payment of the Initial
Advance, Altera will calculate the amount of the “Adjusted Advance Balance” as
follows: (a) The amount of Distributors ending inventory balance of Products (as
reported for the last full month of the prior fiscal quarter) (“Subsequent
Inventory Balance”), multiplied by (b) the DPA percentage during the same fiscal
quarter [ * ]. In the event that Arrow’s DPA percentage [ * ], the parties may
review and mutually agree upon changes to this Section 3.1.

 

3.2. Altera may submit a detailed Adjusted Advance Balance calculation, within
10 days of the end of the fiscal quarter, to Distributor for review and
acceptance by Distributor within 7 days. Distributor will have 7 days to provide
written acceptance or rejection (and including the specific reasons and adequate
data supporting a claim) of the schedule. Altera will evaluate any rejection and
will determine, in its reasonable discretion, the outcome. In the event that a
response is not timely received, the schedule will be deemed accepted and
conclusively established as accurate. In the event that:

 

3.2.1. the current Adjusted Advance Balance calculated above exceeds the
Adjusted Advance Balance on hand (i.e., for which the last payment was made) by
[ * ], Altera will pay the difference to Distributor (each, an “Adjusted Advance
Payment”);

 

3.2.2. the current Adjusted Advance Balance calculated above differs from the
Initial Advance or the Adjusted Advance Balance, as applicable for the prior
period, by [ * ], no payments will be required to be made;

 

3.2.3. the current Adjusted Advance Balance calculated above is exceeded by the
Initial Advance or the Adjusted Advance Balance, as applicable for the prior
period, by [ * ], Distributor will pay the difference to Altera;

 

3.3. All payments required to be made under this Section 3 will be made via wire
transfer within 7 days of becoming due.

 

3.4. The term “Advances” shall mean and include the Initial Advance and any
Adjusted Advance Payments.

 

4. Distributor Requirements for Continuation of the Program. Distributor must
adhere to the requirements as listed below in order to receive or maintain any
Advances:

 

4.1. Distributor must remain in good standing under, and not be in breach of any
terms and conditions of, the Distribution Agreement, this letter agreement or
any other agreement between the parties.



--------------------------------------------------------------------------------

Confidential Treatment Requested

Omitted Portions Marked with [ * ] and Filed Separately with the SEC

 

4.2. Distributor is consistently holding the dollar level and mix of Product
inventory as per Altera’s Inventory Profiling Policy, as revised from time to
time by Altera.

 

4.3. Distributor will provide Altera with all required reporting and information
on a timely basis in order to be able to manage and administer the program. At
Altera’s request, Distributor will permit Altera to review and audit all
Distributors’ books of record with respect to the calculations of the Advances
and otherwise to confirm compliance with this letter agreement.

 

4.4. Distributor will not use the Advances for collateral and shall not place
any liens or encumbrances upon the Advances, or permit any liens or encumbrances
to be placed upon the Advances. Distributor acknowledges that Altera may request
in the future that the Advances, or some portion thereof, may be secured by
adequate security, subject to the mutual agreement of the parties. It is
understood that Distributor is not required to provide such security; however,
if Altera requests security for the Advances and the parties cannot mutually
agree on the type and amount of security within ten (10) days after request,
Altera has the option to terminate this letter agreement on three (3) days
written notice.

 

5. Term.

 

5.1. It shall be in Altera’s sole and absolute discretion whether to make the
Initial Advance or any Adjusted Advance Payment or to terminate this letter
agreement at any time and Distributor acknowledges that Altera has made no
representations or agreements not to terminate this letter agreement for any
reason. Accordingly, either party may terminate this letter agreement upon no
less than seven (7) days prior written notice to the other (to be given in
accordance with the notice requirements of the Distribution Agreement).

 

5.2. Altera shall have the right to terminate this letter agreement effective
immediately upon: (a) giving notice if Distributor is or becomes insolvent or
admits its inability to pay its debts as they become due, or makes an assignment
for the benefit of creditors, or if there are initiated by or against
Distributor proceedings in bankruptcy or under insolvency laws or for
reorganization, receivership or dissolution, or if Distributor ceases to conduct
its operations in the normal course of business; or (b) any breach or violation
of any term or condition of the Distributor Agreement or this letter agreement.

 

5.3. Upon the effective date of any such termination, Distributor shall
immediately repay the total outstanding balance of the Advances. Any Advances
not repaid when due shall bear interest, payable on demand, at the rate payable
for overdue and unpaid invoices as set forth in the Distribution Agreement. The
obligation to repay the Advances on demand is absolute, unconditional, and
independent of the Distribution Agreement.

 

5.4. This letter agreement, and the making or declining to make any Advances,
and calling due any Advances for repayment, and any termination of this letter
agreement, shall not affect any of the terms of our Distributorship Agreement,
including our rights to payment thereunder, all of which shall be independent of
this inventory advances arrangement.



--------------------------------------------------------------------------------

Confidential Treatment Requested

Omitted Portions Marked with [ * ] and Filed Separately with the SEC

 

5.5. Altera may at any time and in its sole discretion, and until such time as
payment in full is received: (a) offset all or any portion of the Advances
outstanding to you against any amounts owing or outstanding from us to you of
any kind or character, whether under the Distribution Agreement or otherwise,
whether or not demand for repayment of such Advances has been made and whether
or not such amounts owing or outstanding from us are absolute or contingent or
otherwise yet due; and/or, (b) withhold any outstanding shipments of Products [
* ].

 

Any capitalized terms used in this letter agreement which are not defined herein
shall have the meanings given in the Distribution Agreement. This letter
agreement supercedes all prior discussions between us concerning this subject
and is the full and complete expression of our agreement concerning these
Advances. Distributor acknowledges that there are no oral or other written
understandings or representations of any kind relating to these Advances or this
letter agreement. You further acknowledge that no change may be made to the
terms of this letter agreement, including without limitation our unconditional
right to repayment on demand, except in a written agreement signed by authorized
representatives of Altera and Distributor. The parties agree that this letter
agreement may be executed by facsimile and each such facsimile signature shall
be deemed an original signature. This letter agreement, and the duties and
rights hereunder, shall not be assignable or transferable by Distributor
(whether voluntarily, by operation of law, or otherwise) without the prior
written approval of Altera. For the purposes of this paragraph, a change in the
persons or entities that control thirty three percent (33%) or more of the
equity securities or voting interest of Distributor shall be considered an
assignment by Distributor. No third parties are intended are to be beneficiaries
of this letter agreement.

 

If the foregoing terms are acceptable to you, please indicate your acceptance by
signing and returning a copy of this letter agreement.

 

Sincerely,

ALTERA CORPORATION

By:

 

/s/ Nathan Sarkisian

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

WE ACCEPT THE ADVANCE FACILITIES ON THE TERMS AND CONDITIONS SET FORTH ABOVE.

 

Distributor:

ARROW ELECTRONICS, INC.

By:

 

/s/

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------